 


110 HRES 984 EH: Expressing support for the designation of July 26, 2008 as 
U.S. House of Representatives
2008-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 984 
In the House of Representatives, U. S.,

July 14, 2008
 
RESOLUTION 
Expressing support for the designation of July 26, 2008 as National Day of the Cowboy. 
 
 
Whereas pioneering men and women, known as cowboys, helped establish the American West; 
Whereas the cowboy embodies honesty, integrity, courage, compassion, respect, a strong work ethic, and patriotism; 
Whereas the cowboy spirit exemplifies strength of character, sound family values, and good common sense; 
Whereas the cowboy archetype transcends ethnicity, gender, geographic boundaries, and political affiliation; 
Whereas the cowboy is an excellent steward of the land and its creatures; 
Whereas the cowboy lives off the land and works to protect and enhance the environment; 
Whereas cowboy traditions have been part of the American culture for generations; 
Whereas the cowboy continues to be an important part of the economy, through the work of approximately 727,000 ranchers in all 50 States, and contributes to the well-being of nearly every county in the Nation; 
Whereas annual attendance at professional and working ranch rodeo events exceeds 27,000,000 fans, and the rodeo is the 7th most watched sport in the Nation; 
Whereas membership and participation in rodeo and other organizations that promote and encompass the livelihood of the cowboy spans race, gender, and generations; 
Whereas the cowboy is a central figure in literature, film, and music, and occupies a central place in the public imagination; 
Whereas the cowboy is an American icon; and 
Whereas the ongoing contributions made by cowboys and cowgirls to their communities should be recognized and encouraged: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses support for the designation of a National Day of the Cowboy; and 
(2)encourages the people of the United States to observe the day with appropriate ceremonies and activities. 
 
Lorraine C. Miller,Clerk.
